DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response and cancelled claim 36 on 11/12/2021. 

Reasons for Allowance
Claim 18-25 are allowed.
Regarding claim 18, Lee teaches a photo-curable composition for artificial teeth and denture base (Claim 1) for three-dimensional printing [0021], [0067]-[0068], comprising:
photo-curable organic compounds [0073];
surface-treated inorganic filler, wherein the average diameter of less than about 300 nm (0.3 microns, i.e., less than 5 microns) [0045];
photo-initiator [0039]; 
colorant [0023]; and 
stabilizer [0023].

Lee teaches the composition has a first viscosity of 1500-5000 cps (i.e., 1.5 - 5 Pa*s) at ambient temperature (Abstract and Tables 1 and 2) and a second viscosity of lower than 50-500 cps at a temperature higher than 60 degrees Celsius (Abstract and Tables 1 and 2).

Napadensky teaches a photo-curable composition for three-dimensional printing with dental applications ([0003], [0043]), wherein the composition is stored and/or held in a sealed, opaque cartridge (Figure 1 and [0043]). 

	Stevenson teaches an additive manufacturing apparatus (Figure 1B), wherein the nozzle comprises a cylindrical end region (Figure 1B and [0119]) with a length (Figure 

Park (US 4,751,921) teaches a bone cement syringe comprising a barrel and nozzle (Figure 1 and Col 2, Ln 36-47). 

Ozbolat (“Current advances and future perspectives in extrusion-based
Bioprinting” Biomaterials. 76. Published 2016. Pages 321-343)   teaches a cartridge comprising a syringe barrel and nozzle for use in additive manufacturing (Figure 1, item A and Page 322). 

Lee, Napadensky, Stevenson, Park, and Ozbolat do not teach or suggest the cartridge of claim 1. The prior art teaches a cartridge comprising biological composite material, a cartridge comprising a nozzle, and a dental composite material used for additive manufacturing, but does not teach the nozzle comprises a cylindrical end region with a length from 1 to 30 times of an internal nozzle diameter at an outlet, the composite material has a viscosity of 1 to 10,000 Pa*s in a non-cured state, and the ratio of the viscosity of the composite material in the non-cured state to the nozzle diameter is in a range between 0.33 to 40 Pa*s/microns.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742